UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-7022


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

MICHAEL OWEN HARRIOT, a/k/a Lanky, a/k/a Donovan Smith,
a/k/a Richard Onyett, a/k/a Bernard Barber, a/k/a James D.
Smith, a/k/a Michael Smith,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Solomon Blatt, Jr., Senior
District Judge. (3:99-cr-00341-SB-3)


Submitted:   August 29, 2013                 Decided:   September 4, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Owen Harriot, Appellant Pro Se. Stacey Denise Haynes,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael    Harriot           appeals    the   district   court’s     order

denying   his    motion     for    a    sentence    reduction     under    18   U.S.C.

§ 3582(c)(2)     (2006).          The    district    court   denied       the   motion

because the Sentencing Guidelines Amendment 750 did not result

in a change to the Guidelines range.                      We have reviewed the

record and find no error.               Accordingly, we affirm.           We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in     the    material      before   this     court   and

argument will not aid the decisional process.



                                                                             AFFIRMED




                                            2